DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first attachment means” in claim 5.
“a second attachment means” in claim 6.
“attachment means” in claim 9.
“a first attachment means” in claim 12.
“a second attachment means” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "a first attachment means" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “attachment means” in claim 9. For the purpose of compact prosecution, they are interpreted to be different.
Regarding claim 13, the phrase "a second attachment means" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “attachment means” in claim 9. For the purpose of compact prosecution, they are interpreted to be the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2018/0243507).
Regarding claim 1, Sato discloses 
A liquid medicine disbursement system (30, fig. 3) providing temperature maintenance for an extended period of time before the administration of a medicine (pars. 0092-0095), the medicine disbursement system comprising: 
a medicine disburser (30, fig. 3); 
said medicine disburser (30) including a linearly movable plunger assembly (14) and an insulated housing (12), said insulated housing (12) having opposite ends (one end for plunger 14 and the other end for needle 16, fig. 3), said plunger assembly (14) including a plunger (14), and said plunger (14) being linearly movable within said insulated housing (12); 
a needle (16) operatively connected to one end of said insulated housing (see fig. 3); said plunger (14) being operatively connected to the opposite end of said insulated housing (see fig. 3), and said plunger assembly (14) forcing medicine through the needle (16) for delivery into a desired target (see fig. 3); 
said insulated housing (12) including an insulation layer (the sealed space layer C and insulator 35, see fig. 4) which surrounds the plunger assembly (14); and 
the plunger assembly (14) and the insulation layer (the sealed space layer C and insulator 35, see fig. 4) providing a closed insulation compartment and pathway for temperature maintenance of liquid medicine for an extended period of time before delivery of the medication through the needle (see pars. 0092-0095).
Regarding claim 7, Sato discloses 
The liquid medicine disbursement system according to claim 1 further including an elongated visibility section (visibility section on the outer surface 12b) located along the length of the insulated 12housing (12) and spaced apart indicators (scale M and indicators 20/25) positioned along the length of the visibility section (see figs1. 4, par. 0051-0054).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2018/0243507) in view of Savio et al. (US 2019/0224407).
Regarding claim 2, Sato discloses the liquid medicine disbursement system according to claim 1, as set forth above, except for further including an insulated medicine container, said medicine container including an insulation layer which surrounds the medicine container, the medicine container includes an end cap portion, the needle being selectively insertable into and 11retractable from the end cap portion, and the medicine container insulation layer providing temperature maintenance of liquid medicine for an extended period of time.
However, Savio teaches a medical fluid system comprising a medicine disburser (syringe 253 shown in different embodiments in figs. 11B, 12B, 13A) and an insulated medicine container (252 shown in figs. 11B, 12B, 13A, 14B), said medicine container (252) including an insulation layer (see fig. 14B) which surrounds the medicine container (see fig. 14B), the medicine container (252) includes an end cap portion (end cap portion of 252), the needle being selectively insertable into and 11retractable from the end cap portion (Examiner notes: see fig. 11B, the end tube portion of syringe 253 is insertable into and retractable from the end cap portion of 252), and the medicine container insulation layer providing temperature maintenance of liquid medicine for an extended period of time (see fig. 14B and par. 0102).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato’s system by adding an insulated medicine container, as taught by Savio, for the purpose of repeatedly filling the liquid medicine disburser over the course of a plurality of injection procedures. 
Regarding claim 3, Sato in view of Savio the liquid medicine disbursement system according to claim 2,
Sato further discloses the insulation layer being located between opposed insulation walls (see annotated fig. 4 below).

    PNG
    media_image1.png
    544
    611
    media_image1.png
    Greyscale

Sato discloses the barrel 12 being kept warm by the air layer composing the sealed space layer C between the insulator 35 and the outer surface 12b of the barrel 12 (par. 0095 and fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the medicine container to have an air layer with a sealed space layer and insulator, as taught by Sato, for the purpose of keeping the medicine container warm without over heating the medicine container.
Regarding claim 4, Sato in view of Savio the liquid medicine disbursement system according to claim 3,
Sato further discloses the insulation layer (the sealed space layer C and insulator 35, see fig. 4) having sealed vacuum layer (layer C is filled with air, and sealed by insulator 35) between the opposed insulation walls (see annotated fig. 4 above).
Regarding claim 5, Sato in view of Savio the liquid medicine disbursement system according to claim 2,
Savio further teaches a first attachment means secured to the medicine container for permitting the medicine container to be selectively attached at a desired location (Examiner notes: see fig. 11B for the attachment means of 252 to attach to hook 250 or see fig. 13A for the attachment means of 252 to attach to pole 200).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the medicine container by adding an attachment means, as taught by Savio, for the purpose of allowing the medicine container to be attached to a stand to securely connect to the medicine disburser.
Regarding claim 6, Sato in view of Savio the liquid medicine disbursement system according to claim 5,
Savio further teaches a second attachment means connected to the ends of the medicine disburser and to the medicine container for permitting a releasable end to end connection between the medicine disburser and the medicine container (Examiner notes: see fig. 11B, 12A, 12B, 13A for the attachment means connected the ends of 252 and 253).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the end of the medicine disburser and the end of the medicine container so that the ends form a secured connection, as taught by Savio, for the purpose of repeatedly filling the liquid medicine disburser over the course of a plurality of injection procedures.
Regarding claim 9, Sato discloses 
A liquid medicine disbursement system (30, fig. 3) providing temperature maintenance for an extended period of time before the administration of a medicine (pars. 0092-0095), the medicine disbursement system including: 
a medicine disburser (30, fig. 3); 
said medicine disburser (30) including a linearly movable plunger assembly (14) and an insulated housing (12), said insulated housing (12) having opposite ends (one end for plunger 14 and the other end for needle 16, fig. 3), said plunger assembly (14) including a plunger (14), and said plunger (14) being linearly movable within said insulated housing (12); 
a needle (16) operatively connected to one end of said insulated housing (see fig. 3); said plunger (14) being operatively connected to the opposite end of said insulated housing (see fig. 3), and said plunger assembly (14) forcing medicine through the needle (16) for delivery into a desired target (see fig. 3); 
said insulated housing (12) including a medicine disburser insulation layer (the sealed space layer C and insulator 35, see fig. 4) which surrounds the plunger assembly (14); 
the medicine disburser insulation layer (the sealed space layer C and insulator 35, see fig. 4) providing temperature maintenance of liquid medicine for an extended period of time (see pars. 0092-0095).

Sato is silent about a medicine container, said medicine container including an insulation layer and said medicine container insulation layer surrounding the medicine container, 13the medicine container includes an end cap portion, and the needle being selectively insertable into and retractable from the end cap portion; the medicine container insulation layer providing temperature maintenance of liquid medicine for an extended period of time; and attachment means for releasably attaching the medicine disburser to the medicine container and for permitting an end to end positioning of the medicine disburser relative to the medicine container.
However, Savio teaches a medical fluid system comprising a medicine disburser (syringe 253 shown in different embodiments in figs. 11B, 12B, 13A) and a medicine container (252 shown in figs. 11B, 12B, 13A, 14B), said medicine container including an insulation layer (see fig. 14B) which surrounds the medicine container (see fig. 14B), the medicine container (252) includes an end cap portion (end cap portion of 252), and the needle being selectively insertable into and retractable from the end cap portion (Examiner notes: see fig. 11B, the end tube portion of syringe 253 is insertable into and retractable from the end cap portion of 252); the medicine container insulation layer providing temperature maintenance of liquid medicine for an extended period of time (see fig. 14B and par. 0102); and attachment means for releasably attaching the medicine disburser to the medicine container and for permitting an end to end positioning of the medicine disburser relative to the medicine container (Examiner notes: see fig. 11B, 12A, 12B, 13A for the attachment means connected the ends of 252 and 253).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato’s system by adding an insulated medicine container, as taught by Savio, for the purpose of repeatedly filling the liquid medicine disburser over the course of a plurality of injection procedures. 
Regarding claim 10, see the rejection of claim 3.
Regarding claim 11, see the rejection of claim 4.
Regarding claim 12, see the rejection of claim 5.
Regarding claim 13, see the rejection of claim 6.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2018/0243507) in view of Neer (US 2010/0004534).
Regarding claim 8, Sato discloses the liquid medicine disbursement system according to claim 7, as set forth above, except for further including a sensor operably connected to the plunger to sense the location of the plunger within the insulated housing and the temperature of the medicine.
Sato only discloses indicators 20/25 configured to sense the temperature of the medicine (see pars. 0052-0054).
However, Neer teaches one or more sensors 26 is configured to sense the position of the piston head 36 in the barrel 34 (fig. 1) and the temperature of the fluid 32 (par. 0030).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato’s system by adding one or more sensors, as taught by Neer, for the purpose of sensing a variety of parameters of the system to provide feedback to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783